Citation Nr: 0711607	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-34 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for organic brain syndrome, secondary to head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1987 to December 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision issued in May 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, which continued a 30 percent 
disability rating for the veteran's service-connected organic 
brain syndrome, secondary to head trauma.  


FINDINGS OF FACT

The veteran's organic brain syndrome, secondary to head 
trauma is manifested by constricted affect, impairment of 
short and long term memory, grossly impaired judgment or 
insight, inappropriate hygiene, anxiety, irritability and 
aggression, problems with sleep, and current Global 
Assessment of Functioning (GAF) score of 60; the veteran's 
symptoms produce occupational and social impairment with 
reduced reliability and productivity.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a disability rating of 50 percent, but no 
higher, for service-connected organic brain syndrome, 
secondary to head trauma have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.102, 3.159, 4.1-14, 4.130, Diagnostic Code 9304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  An 
October 2004 letter satisfied the four elements delineated in 
Pelegrini, supra.  	 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this 
notice; however, since the veteran retains the right to 
appeal any disability rating or effective date assigned by 
the RO, the Board finds there is no prejudice to the claimant 
under the holding in Dingess, supra, to proceed with his 
increased rating claim.

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports and lay statements have been associated with the 
record.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected organic brain syndrome, 
secondary to head trauma is rated 30 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9304.  A 30 percent 
schedular evaluation contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships. 

The veteran contends that that his service-connected organic 
brain syndrome, secondary to head trauma, is more severe than 
his currently assigned 30 percent disability rating and that 
he is eligible for a higher disability rating.

A November 2002 VA treatment record reflects a GAF score of 
60.  The veteran had adequate hygiene and was appropriately 
dressed, had restricted affect and a depressed mood, had no 
hallucinations, illusions, suicidal or homicidal ideations, 
was cooperative with thought processes that were coherent and 
relevant, was oriented in all spheres, had problems recalling 
recent events, was good for remote events, and had fair 
insight and judgment.  The veteran was assigned a GAF score 
of 60 in a March 2003 VA medical record, which shows that he 
had adequate hygiene, was appropriately dressed, had 
restricted affect and a depressed mood, but no 
hallucinations, illusions, suicidal or homicidal ideations, 
was cooperative with thought processes that were coherent and 
relevant and was oriented in all spheres, had fair insight 
and judgment but problems recalling recent events.  

A March 2004 VA medical report shows that the veteran 
indicated that he was feeling more in control of his 
neuropsychiatric symptoms and that he was taking medications 
regularly and coping with the stressors of daily living.  He 
was assigned a GAF of 65.  The veteran had adequate hygiene 
and was appropriately dressed, had restricted affect and a 
depressed mood, had no hallucinations, illusions, suicidal or 
homicidal ideations, was cooperative with thought processes 
that were coherent and relevant, was oriented in all spheres, 
had problems recalling recent events, was good for remote 
events, and had fair insight and judgment.

In an April 2004 VA medical examination, the veteran reported 
that he did not know his address or telephone number, that he 
awakens frequently during the night, the he has irritability, 
anxiety and aggressive reactions towards his mother and on 
the street, that he has to write things down and that his 
mother manages his finances.  The examiner observed that the 
veteran was clean, dressed in shorts and a dirty shirt with 
three well cut holes on the front, was alert but reported not 
knowing the date, did not volunteer any information and made 
no effort to give details to the examiner, claiming he could 
not remember to most questions.  The veteran's mood was very 
anxious, his affect was constricted, his attention was fair, 
his concentration was poor and his memory appeared to be 
impaired.  His speech was clear, he was not hallucinating, 
homicidal or suicidal, his insight and judgment appeared to 
be grossly impaired and he exhibited poor impulse control.  
He was assigned a GAF score of 60.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  GAF score ranging 
from 61 to 70 reflect some mild symptoms (e.g. depressed 
mood, and mild insomnia) or some difficulty in social, 
occupational, or school functioning, (e.g. occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score in the range of 51 to 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  

Based on review of the evidence, the Board finds that the 
criteria for a 50 percent rating for organic brain syndrome, 
secondary to head trauma are more nearly approximated in this 
case.  38 C.F.R. § 4.7.  The veteran's symptoms, taking into 
account his examination reports and his assessed GAF scores 
on recent examinations, are consistent with a finding of 
flattened affect; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; and disturbances of 
motivation and mood.  In addition, the veteran had three GAF 
scores of 60 and one at 65, reflecting mainly moderate 
symptoms.  

The evidence shows that a number of symptoms for a 50 percent 
rating for organic brain syndrome, secondary to head trauma 
have been demonstrated.  The Board notes that the veteran 
demonstrated symptoms such as impairment of short and long 
term memory, impairment judgement, constricted affect and a 
GAF of 60.  However, at no time did the veteran demonstrate 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation.  The veteran has also 
reported that he was feeling more in control of his 
neuropsychiatric symptoms, that he was taking medications 
regularly and coping with the stressors of daily living.  
Taking into account all of the evidence of record, the 
preponderance of the evidence is against a finding that the 
criteria for the next higher rating of 70 percent have been 
met.  Moreover, there is not a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
provide a basis for assigning a rating higher than 50 percent 
at this time.  38 U.S.C.A. § 5107 (West 2002).

There is no evidence of record that the veteran's service-
connected organic brain syndrome, secondary to head trauma, 
causes marked interference with employment, or necessitates 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  The 
Board is therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  


ORDER

A disability rating of 50 percent for organic brain syndrome, 
secondary to head trauma, is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


